Case: 11-51117       Document: 00512057325         Page: 1     Date Filed: 11/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 19, 2012
                                     No. 11-51117
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS MARTINEZ-ALVAREZ, also known as Jesus Allvarez, also known as
Jesus Martinez, Jr.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1612-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jesus Martinez-Alvarez appeals the 77-month sentence imposed in
connection with his guilty plea conviction for illegal reentry. He makes no
argument regarding his concurrent 36-month sentence for falsely claiming to be
a United States citizen.
       Arguing that his sentence is unreasonable because it is greater than
necessary to meet the sentencing goals of 18 U.S.C. § 3553(a), Martinez-Alvarez


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-51117     Document: 00512057325     Page: 2   Date Filed: 11/19/2012

                                  No. 11-51117

contends that the guidelines range did not adequately reflect his cultural
assimilation; his familial reason for reentering the country; the poor quality of
life he will live in Mexico; his ineligibility, as an alien, for certain prison
programs; and his inability to participate in a fast track program.
      Martinez-Alvarez’s sentence is within the properly calculated guidelines
range and is presumptively reasonable. See United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006); see also United States v. Duarte, 569 F.3d 528, 529-31
(5th Cir. 2009) (rejecting the notion that this court should examine the empirical
basis behind each Guideline before applying the presumption of reasonableness).
As Martinez-Alvarez concedes, his argument that the presumption should not
apply is foreclosed. See Duarte, 659 F.3d at 529-31. Martinez-Alvarez has not
rebutted the presumption that his within-guidelines sentence is reasonable. See
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). The
district court did not abuse its discretion in sentencing Martinez-Alvarez.
      AFFIRMED.




                                        2